Title: To Thomas Jefferson from James Madison, 20 August 1805
From: Madison, James
To: Jefferson, Thomas


                  
                     Dr. Sir 
                     
                     Pha. Aug. 20. 1805
                  
                  Your two favors of the 4 & 7th. instant have come duly to hand. Letters from C. Pinkney to the 10th. of June have been forwarded to You thro’ Washington. They confirm the idea that Spain emboldened by France, is speculating on the presumed aversion of this Country to war, and to the military connection with G.B. They shew at the same time that Spain herself not only does not gain at war, but wishes to cover the unfriendly posture of things, with the appearances of an undiminished harmony. This idea is confirmed by the behaviour of the Spanish functionaries here. Yrujo particularly has multiplied his attentions, and with an air of cordiality which I should have thought it not easy for him to assume. By associating us with the Govr. in an invitation to dinner, and by the manner of it, a refusal was rendered unavoidable witht. giving it a point & the occasion an importance not due to it. I inclose the copy of a letter which I have since been obliged to write to him, the tone of which he will probably regard as too hard for that of our late intercourse. He has not yet answered it; and I have not seen him since he recd. it; I inclose also a letter from Turreau. Shall it be answered or not, and if answered in what point of view.
                  I shall endeavor to see Mr. Smith on my return; and have sent him the dispatches from Madrid. My present view of our affairs with Spain, suggests the expediency of such provisional measures as are within the Ex. Authy., and when Congs. meets, of such an extension of them as will prevent or meet an actual rupture. It deserves consideration also whether, with a view to all the Belligerent powers, the supply of their Colonies from the U. States ought not to be made to depend on commercial justice. Bowdoin I think should be instructed to let Spain understand the absolute necessity of a status quo, and the use of the Mobille, if not of an arbitration of acknowledged spoliations; but without any formal proposition or negociation, which if expected would be the more mortifying to this Country, & would not leave the ultimate question as free to Congress as it ought to be. The conduct towards G.B. is delicate as it is important. No engagement Can be expected from her if not reciprocal; and if reciprocal would put us at once into the war. She would certainly not stipulate to continue the war for a given period, without a stipulation on our part that within that period we would join in it. I think therefore that no formal proposition ought to be made on the subject. If the war goes on, the time will always be suitable for it. If peace is within her reach, & her deliberations, we can only let the state of things between their Country & Spain have their natural influence on her councils. For this purpose frank but informal explanations of it ought to be made; without commitments on our side, but with every preparation for a hostile event short of them. This course will have the further advantage of an appeal in a new form to the policy of Spain & France, from whom the growing communications with G.B. would not be concealed. An eventual alliance with G.B. if attainable from her without inadmissible conditions, would be for us the best of all possible measures; but I do not see the least chance of laying her under obligations to be called into force at our will without correspondent obligations on our part.
                  I have kept so much from conversation on the politics of this State, that I cannot give any very precise acct. of them. It is much to be feared that the mutual repulsion between the two immediate parties, will drive them both into extremes of doctrines as well as animosity. Symptoms of these are shewing themselves in the reasonings & language they oppose to each other. The federal party are not as yet settled in their plan of operations. Some are ready to support McKean as a barrier agt. the tendency they apprehend in the views of his adversaries. Others are disposed to withold their votes from him, thro’ personal & political dislike. And others taking a middle course are willing to join the Govrs. party, on condition of obtaining some share in the Legislature election. The event of the contest is uncertain Both sides seem to be equally confident. Those most capable of a cool estimate seem to think that at this moment the Govrs. party is the stronger; but that the other is gaining ground.—We have now been here three weeks, without being able to fix the time of departure. I have every reason to believe that Mrs. M. is in the sure road to perfect recovery; but it proceeds as yet slowly. The Aurora of this date gives the true state of her yellow fever.
                  Yrs. as ever.
                  
                     James Madison 
                     
                  
               